Hill, P. J., Bliss and Heffernan, JJ., concur; Crapser and Sehenek, JJ., dissent on the ground that the evidence shows decedent had recent heart trouble, that a day or two before his death he was carrying some groceries home and had an attack on a bridge and was unable to carry them; and on the further ground that the evidence in the record of the carrier’s physician that he had a heart disease of some duration and that his death was not due to physical exertion but was due to the diseased heart. (Matter of LaFountain v. LaFountain, 259 App. Div. 1095, affd. 284 N. Y. 729; Matter of Dworak v. Greenbaum Co., 261 App. Div. 1022, affd. 287 N. Y. 555.)